Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher Demont Owens appeals the district court’s order accepting the recommendation of the magistrate judge and denying his motion for a preliminary injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Owens v. South Carolina Dep’t of Corr., No. 8:09-cv-00278-GRA-BHH, 2009 WL 1684501 (D.S.C. June 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the *713materials before the court and argument would not aid the decisional process.

AFFIRMED.